Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Reference “A14” has not been considered because it does not include a concise explanation of relevance.  The reference listed is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimizu et al. (US 2012/0153932) in view of Oshima (JP 58-167968).
Regarding claim 3, Tanimizu et al. disclose in fig. 1-2, a vacuum-capacitor-type instrument voltage transformer [0001[], comprising:
a main capacitor (8) that provides a connection between a primary line-path side (4A) and a voltage dividing point (6);
a voltage dividing capacitor (10) that is connected with the main capacitor (8) in series and provides a connection between the voltage dividing point (6) and a ground-side terminal (4B, 22); and
an insulating tube (2) accommodating the main capacitor (8).
Tanimizu et al. disclose the claimed invention except for the main capacitor comprises a plurality of vacuum capacitors that are connected in series between the primary line-path side and the voltage dividing point, and wherein the plurality of vacuum capacitors are such that electrostatic capacity of the vacuum capacitor disposed at a high-voltage side is greater than electrostatic capacity of the vacuum capacitor disposed at a low-voltage side.
Oshima discloses a main capacitor that comprises a plurality of capacitors that are connected in series between a primary line-path side and a voltage dividing point, and wherein the plurality of  capacitors are such that electrostatic capacity of the vacuum capacitor disposed at a high-voltage side is greater than electrostatic capacity of the vacuum capacitor disposed at a low-voltage side (see written opinion – P: 2, lower left column, line 8 to lower right column, line 13)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the vacuum-capacitor-type instrument voltage transformer of Tanimizu et al. so that the main capacitor comprises a plurality of vacuum capacitors that are connected in series between the primary line-path side and the voltage dividing point, and wherein the plurality of vacuum capacitors are such that electrostatic capacity of the vacuum capacitor disposed at a high-voltage side is greater than electrostatic capacity of the vacuum capacitor disposed at a low-voltage side in order to avoid unevenness in load voltage occurring dire to the parasitic capacitances.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,699,206

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848